Citation Nr: 0411283	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  97-26 930A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
chronic cervical spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from March 1971 to August 1972.
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  The appeal 
was previously before the Board of Veterans' Appeals (Board) in 
July 2000, when it was remanded for further evidentiary and 
procedural development.  Such development having been 
accomplished, the appeal is once again before the Board for 
appellate consideration.

Newly obtained evidence reflects that the veteran has degenerative 
disc disease of the cervical spine as reflected in findings from a 
December 1999 magnetic resonance imaging test.  It is not clear 
from the record whether the degenerative disc disease is related 
to the service-connected cervical spine strain.  A June 2003 VA 
examination report, which did not include a review of the claims 
folder, reflects orthopedic findings related to the cervical 
spine.  A July 2003 neurological examination reflects findings 
following a cerebrovascular accident; it does not clarify what 
symptoms are due to degenerative disc disease as opposed to 
residuals of the cerebrovascular accident.  

Effective in September 2003, one month after the RO performed its 
most recent review of this claim and issued a Supplemental 
Statement of the case to the veteran, the rating criteria for the 
evaluation of disabilities involving the spine were amended.  
These new regulations were published in the Federal Register on 
August 27, 2003 (68 Fed. Reg. 51454-51458).  The veteran has not 
been provided with the substance of the new criteria, and the RO 
has not yet adjudicated the veteran's claim for an increased 
rating utilizing the new criteria.  

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  
To ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The RO should schedule the veteran for VA orthopedic and 
neurology examinations to determine the current level of 
disability associated with the service-connected chronic cervical 
strain.  The examiner should comment on whether the degenerative 
disc disease is a part of the service-connected disability and, if 
so, describe the frequency and duration of incapacitating 
episodes, if any, that is, a period of acute symptoms or signs due 
to intervertebral disc syndrome, requiring bed rest prescribed by 
a physician and treatment by a physician.  The examiner should 
also identify any chronic orthopedic or neurological 
manifestations of the service-connected disability, like 
limitation of motion (specified in degrees), functional loss due 
to pain, or sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm or other neurological findings, and 
whether or not they result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The claims folder, a copy of this REMAND, and a copy of 
the aforementioned revised general rating formula for diseases and 
injuries of the spine must be made available to and reviewed by 
the examiner prior to the examinations.  A complete rationale 
should be given for all opinions and conclusions expressed.

2.  Following the above, the RO should then re-adjudicate the 
issue of entitlement to an evaluation in excess of 20 percent for 
chronic cervical strain, with consideration of the old and new 
criteria governing spine disabilities, as appropriate.  If the 
decision remains in any way adverse to the veteran, he should be 
provided with a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include the applicable law and regulations 
considered pertinent to the issues currently on appeal as well as 
a summary of the evidence received since the issuance of the last 
SSOC in August 2002.  An appropriate period of time should be 
allowed for response.  


Thereafter, the case should be returned to the Board, if in order.  
No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  38 
C.F.R. § 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



(CONTINUED ON NEXT PAGE)





This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



